Exhibit 10.16

 

[Execution Copy]

 

Smiths Medical Holdco Limited

765 Finchley Road

London NW 11 8DS

 

December 5, 2004

 

Ralph Dickman

Medex, Inc.

2231 Rutherford Road

Carlsbad, CA 92008

 

Dear Ralph:

 

I am excited on behalf of Smiths Medical Holdco Limited (the “Company”) to have
the opportunity to work with you following the proposed transaction.  The
purpose of this letter is to set out the terms upon which we have agreed for
your employment with Medex, Inc. (“Medex”) to continue following the closing
(the “Closing”) of the transactions contemplated by the Agreement and Plan of
Merger, dated as of December 5, 2004 (the “Merger Agreement”), by and among the
Company, Forest Acquisition Corp., an Ohio corporation and a wholly-owned
subsidiary of the Company (“Merger Sub”), MedVest Holdings Corporation, an Ohio
corporation, (“MedVest”), each of the individual stockholders of the Company
signatories to the Merger Agreement, and OEP MedVest LLC, a Delaware limited
liability company, as representative on behalf of the stockholders of MedVest. 
Effective as of the Closing, this letter shall amend the Severance and
Non-Compete Agreement dated as of May 21, 2003 (as amended, the “Agreement”)
between you and Medex.  Where there is a discrepancy between this letter and the
Agreement, this letter will be the controlling document.  Except as set forth in
this letter, the Agreement shall remain in full force and effect and you and
Medex confirm your agreement with the terms thereof.  Your employment with Medex
remains at will.  Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Agreement.

 

1.             Base Salary and Automobile Allowance.  Your annual base salary
shall be one hundred ninety-seven thousand six hundred ($197,600) dollars, plus
an annual cost of living allowance in an amount equal to (i) six thousand six
hundred sixty-seven ($6,667) dollars per year from the Closing until
September 1, 2005 and (ii) three thousand three hundred thirty-three ($3,333)
dollars per year from September 1, 2005 until September 1, 2006.  Your base
salary shall be payable in accordance with the standard payroll practices of
Medex, less all statutory withholdings and deductions.  Increases, if any, in
this base salary are at Medex’s sole discretion, based on your performance, and
shall be effective August 1st of the relevant year.  Your first performance
review will be in August 2005.  You will receive an automobile allowance in the
amount of one thousand three hundred fifty dollars ($1,350) per month, less all
statutory withholds and deductions, for the purchase and use of an automobile of
a type suitable for an employee in this position.

 

--------------------------------------------------------------------------------


 

2.             Transition Payments.  To induce the Company’s affiliates to enter
into the transactions contemplated by the Merger Agreement, for which you will
receive substantial benefit, you, Medex and the Company hereby agree that
(a) the benefits under Section 6(c) of the Agreement (the “Change in Control
Benefits”), (b) the remaining payments to be made in accordance with Section 7
of the Agreement (the “Compete Payment”), and (c) your bonus for the 2004 fiscal
year (the “Bonus Payment,” and together with the Change in Control Benefits and
the Compete Payment, the “Transition Payments”) shall be paid in accordance with
Section 3 below.  You further agree that you will not be entitled to receive the
Compete Payment or the Bonus Payment if you voluntarily terminate your
employment with Medex during the Transition Period (as defined in Section 3
below), and you will not be entitled to receive the Change in Control Benefits
if you voluntarily terminate your employment with Medex before the first
anniversary of Closing.  It is understood and agreed by the parties that any
termination for Good Reason (as defined below) shall not be deemed to be a
voluntary termination for purposes of this letter.  “Good Reason” shall mean
(A) a material breach by Medex of any material obligation under the Agreement
that is not curable or that is not cured within 30 days after written notice
thereof from you to Medex or (B) your relocation from the present metropolitan
area of employment, without your consent.

 

3.             Termination.

 

(a)           During Transition Period.  The “Transition Period” shall be the
period beginning on the Closing Date and ending on December 31, 2005.  Medex
shall pay in full the Compete Payment and the Bonus Payment, plus interest
thereon at the prime rate as published in the Eastern edition of the Wall Street
Journal from January 1, 2005 to the date of payment, on the earlier of (i) the
date Medex terminates your employment, (ii) the termination of your employment
for Good Reason or on account of your death or disability or (iii) so long as
you remain employed with Medex during the entire Transition Period, December 31,
2005.

 

(b)           On the First Anniversary.  Medex shall pay in full the Change in
Control Benefits, including, without limitation, the continuation of medical
insurance coverage in the manner contemplated by Section 6(c)(iv) of the
Agreement, on the earlier of (i) the date Medex terminates your employment,
(ii) the termination of your employment for Good Reason or on account of your
death or disability or (iii) so long as you remain employed with Medex during
the entire twelve months period following the Closing, the first anniversary of
the Closing.  Notwithstanding anything set forth in the Agreement to the
contrary, the parties acknowledge and agree that the aggregate cash payment to
be paid as part of the Change in Control Benefits shall include interest thereon
at the prime rate as published in the Eastern edition of the Wall Street Journal
from January 1, 2005 to the date of payment.

 

2

--------------------------------------------------------------------------------


 

If you agree with the terms and conditions of this letter, please return one
original executed copy of this document to me.  This letter shall become
effective only at the Closing, and if the Merger Agreement is terminated for any
reason whatsoever, the terms of this letter shall be of no force and effect.

 

 

Sincerely,

 

 

 

Smiths Medical Holdco Limited

 

 

 

By:

/s/ R. J. Taunt

 

 

Name:

R. J. Taunt

 

 

Title:

  Authorized Signatory

 

 

 

 

Medex, Inc.

 

 

 

By:

/s/ Dominick A. Arena

 

 

Name:

Dominick A. Arena

 

 

Title:

CEO

 

 

 

The above terms are accepted and approved:

 

 

 

/s/ Ralph Dickman

 

 

(Signature of the Employee)

 

 

 

 

Dated:   December 5, 2004

 

 

3

--------------------------------------------------------------------------------